Citation Nr: 9900140	
Decision Date: 01/06/99    Archive Date: 01/12/99

DOCKET NO.  95-26 883	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia

THE ISSUES


1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a headache 
disorder.

3.  Entitlement to service connection for arthritis of the 
neck.

4.  Entitlement to a compensable rating for residuals of a 
fracture of the lower mandible.  


REPRESENTATION

Appellant represented by:	AMVETS



WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1969 to 
August 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Roanoke, Virginia 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied the benefits sought.  


REMAND

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service.  
38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  For a claim of 
service connection to be well grounded, i.e., plausible, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet.App. 498, 506 (1995).  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, and credible 
supporting evidence that the claimed in-service stressor 
actually occurred, as well as a link, established by the 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f); Zarycki 
v. Brown, 6 Vet.App. 91 (1993).  If the claimed in-service 
stressor is related to combat, service department evidence 
that the veteran engaged in combat or that the veteran was 
awarded a combat citation will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed in-service stressor.  Id.  

The veteran testified at a personal hearing before the 
undersigned in September 1998.  He identified several areas 
of development that were not complete.  First, he related 
that he was not provided an examination to determine the 
level of disability resulting from his fracture of the lower 
mandible.  In particular, the limitation of motion was not 
measured.  Second, previous and current treatment records 
related to his jaw disability and arthritis of the neck have 
not been associated with the claims folder, specifically, 
records from the Landstuhl Army Hospital in Germany where he 
was originally treated for the fractured jaw, the VAMCs in 
Richmond and Salem which has current treatment reports from 
the 1990s, and the VA Mountain Home in Tennessee which has 
treatment reports from the 1980s.  He asserted that both 
service and VA doctors had related his arthritis of the neck 
to the injury he sustained in service.  Third, the veteran 
related several possible stressor events that caused his PTSD 
and indicated that complete service records were not in his 
file.  He also reported that he received a Commendation 
letter for his service in Vietnam and has been awarded Social 
Security Disability Income due to PTSD.  Finally, he was 
never provided an examination to determine whether the 
headaches he experienced in service are related to the 
headaches that he experiences presently.  

The Board notes that to the extent that the veteran asserts 
he is entitled to examinations to ascertain whether there is 
a causal relationship between current disability and injuries 
in service, the pertinent laws and regulations place the 
initial burden on him to submit a well grounded claim.  See 
Caluza, supra.  As such, the duty to assist in this regard 
presently extends to obtaining all identified evidence 
pertinent to his claim; not to providing medical examinations 
for the purpose of determining causality.  Since the record 
is clearly incomplete, the issues currently before the Board 
will be remanded for additional development.  However, the 
development requested will be limited as noted above since 
the issues of service connection for arthritis of the neck 
and a headache disorder are not currently well grounded.  If 
the evidence requested below is sufficient to well ground 
these claims, examinations may be necessary.  Additionally, 
there are service personnel records currently in the file; 
however, to the extent that any further documentation exists 
which would verify the veteran's combat status, an attempt to 
obtain it should be made.  

The VA has a duty to assist the veteran in the development of 
all facts pertinent to his claim.  38 U.S.C.A. § 5107(a) 
(West 1991).  In light of the foregoing, the case is REMANDED 
to the RO for the following:

1.  The RO should obtain from the veteran 
the names and addresses of all medical 
care providers (VA and private) who have 
treated him for his claimed disabilities 
since his discharge from service, obtain 
copies of all of the records from the 
identified treatment sources (that are 
not already in the file  duplicate 
records are not necessary) and associate 
them with the claims folder.  

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  

3.  The RO should make another attempt to 
secure through official channels the 
veteran's service personnel and medical 
records, particularly those from the 
Landstuhl Army Hospital in Germany, as 
well as information regarding any awards 
or decorations and copies of any letters 
of commendation issued to the veteran.  

4.  If, and only if, the above records do 
not definitively show that the veteran 
participated in combat with the enemy 
such that a stressor may be conceded, the 
RO should request from the veteran 
another comprehensive statement 
containing as much detail as possible 
regarding the stressors to which he 
alleges he was exposed in service.  Using 
the September 1998 hearing transcript as 
a guideline, the veteran should be asked 
to provide specific details of the 
claimed stressful events during service, 
such as dates, places, detailed 
descriptions of events as well as 
identifying information concerning any 
other individuals involved in the events, 
including their names, ranks, units of 
assignment or any other identifying 
detail.  The veteran is advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful events, and that he must be as 
specific as possible because without such 
details an adequate search for verifying 
information cannot be conducted.  With 
the additional information obtained and 
the evidence currently of record, the RO 
should review the file and prepare a 
summary of all the claimed stressors.  
This summary, together with a copy of the 
DD 214 and the DA Form 20, or equivalent, 
and all associated documents, should be 
sent to the United States Armed Services 
Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, 
Springfield, Virginia  22150.  They 
should be requested to provide any 
information that might corroborate the 
veteran's alleged stressors.  

5.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors, the RO should 
specify such stressor(s) for the record 
and then schedule the veteran for a VA 
psychiatric examination to determine 
whether he has PTSD based on such 
stressor(s).  In determining whether or 
not the veteran has PTSD due to an 
inservice stressor, the examiner may rely 
only on the stressor(s) verified by 
USASCRUR.  The claims folder should be 
provided to the examiner for review.  The 
examination report should reflect review 
of pertinent material in the claims 
folder and include the complete rationale 
for all opinions expressed.  

6.  The veteran should also be afforded a 
VA examination to determine the current 
severity of his residuals of fracture of 
the lower mandible.  The claims folder 
must be available to the examiner for 
review before the examination and 
specific measurements pertaining to 
ranges of motion of the jaw should be 
provided in the examination report.  

7.  When the development requested above 
is fully completed, the RO should 
readjudicate the claims.  If any claim 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and given the opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is notified.  The Board intimates no opinion, 
either factual or legal, as to the ultimate conclusion 
warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In 





addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
